Exhibit 10.17
 
 
[logo.jpg]

 
October 6, 2014
 


Mr. Ronald A. Woessner 
Chief Executive Officer 
COPsync, Inc.
P.O.  Box 802108
Dallas, Texas 75380
 
Dear Mr. Woessner,


We are pleased that COPsync, Inc., a U.S. corporation ("COPsync" or the
"Company") has decided to retain Maxim Group LLC ("Maxim") to provide general
financial advisory and investment banking services to the Company as set forth
herein. This letter agreement ("Agreement") will confirm Maxim's acceptance of
such retention and set forth the terms of our engagement.


1.     Retention. The Company hereby retains Maxim as its financial advisor and
investment banker to provide general financial advisory and investment banking
services, and Maxim accepts such retention on the terms and conditions set forth
in this Agreement. In connection with this Agreement, Maxim may provide certain
or all of the following services (collectively referred to as the ''Advisory
Services"):
 
(a)           provide a valuation analysis of the Company including:
I. Comparable company analysis;
II. Precedent transaction analysis;


(b)           assist management of the Company and advise the Company with
respect to its strategic planning process and business plans including an
analysis of markets, positioning, financial models, organizational structure,
potential strategic alliances and capital requirements;


(c)           advise the Company on matters relating to its capitalization
including a potential reverse split and national listing application;


(d)           assist management  of the Company with the preparation of the
Company's marketing materials and investor presentations;


(e)           assist the Company in broadening its shareholder base including
non-deal road show activity;


(f)           assist the Company with strategic introductions;
 
(g)           work closely with the Company's management team to develop a set
of long and short-term goals with special focus on enhancing corporate and
shareholder value. This will include assisting the Company in determining key
business actions, including assistance with strategic partnership discussions
and review of financing requirements, intended to help enhance shareholder value
and exposure to the investment community;
 
(h)           advise the Company on potential financing alternatives and merger
and acquisition criteria and activity, including facilitation and negotiation of
any financial or structural aspects of such alternatives; and
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
(i) provide such other financial advisory and investment banking services upon
which the parties may mutually agree.
 
It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover , it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim's tasks may not be limited to those enumerated in this
paragraph.


2.    Information. In connection with Maxim 's activities hereunder, the Company
will cooperate with Maxim and furnish Maxim upon request with all information
regarding the business , operations, properties, financial condition, management
and prospects of the Company (all such information so furnished being the
"Information") which Maxim deems appropriate and will provide Maxim with access
to the Company's officers, directors, employees, independent accountants and
legal counsel. The Company represents and warrants to Maxim that all information
made available to Maxim hereunder will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are or will
be made. The Company further represents and warrants that any projections and
other forward-looking information provided by it to Maxim will have been
prepared in good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. The Company recognizes
and confirms that Maxim: (i) will use and rely primarily on the Information and
on information available from generally recognized public sources in performing
the services contemplated by this Agreement without having independently
verified the same; (ii) does not assume responsibility for the accuracy or
completeness of the Information and such other information; and (iii) will not
make an appraisal of any assets of the Company. Any advice rendered by Maxim
pursuant to this Agreement may not be disclosed publicly without Maxim's prior
written consent. Maxim hereby acknowledges that certain of the Information
received by Maxim may be confidential and/or proprietary, including Information
with respect to the Company's technologies, products, business plans, marketing,
and other Information which must be maintained by Maxim as confidential. Maxim
agrees that it will not disclose such confidential and/or proprietary
information to any other companies in the industry in which the Company is
involved .
 
3.   Compensation. As consideration for Maxim's services pursuant to this
Agreement, Maxim shall be entitled to receive, and the Company agrees to pay
Maxim, the following compensation:


(a)           The Company shall pay to Maxim a non-refundable monthly fee of
$5,000 (USD) for the term of this Agreement; however in no event shall the
Company pay fewer than six (6) monthly fee payments to Maxim. The monthly fee
payments are payable at the beginning of each month upon execution ·of this.
Agreement until the termination of the Agreement (subject to the minimum six
month time period detailed in the preceding sentence). The monthly fee payments
shall be payable by wire or other immediately available funds.
 
(b)    The Company will issue to Maxim or its designees 2,375,000 shares of the
Company's Common Stock ("Common Stock") as of the execution date of this
Agreement. The shares of Common Stock will have unlimited piggyback registration
rights and the same rights afforded other holders of the Company's Common Stock.
The certificate representing the shares shall bear the customary Rule 144
language. Maxim agrees to hold the shares (i.e., not pledge, transfer, gift or
otherwise transfer the shares) until the earlier of (a) the one year anniversary
from the date of
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
issuance or (b) the effective date of the listing for trading of the Company's
common stock on either the NYSE or the NASDAQ automated inter-dealer quotation
system.
 
4.           Expenses. In addition to payment to Maxim of the compensation set
forth in Section 3 hereof: the Company shall promptly upon request from time to
time reimburse Maxim for all reasonable expenses (including, without limitation,
fees and disbursements of counsel and all travel and other out-of-pocket
expenses) incurred by Maxim in connection with its engagement hereunder. Maxim
will provide the Company an invoice and copies of receipts pursuant to its
expenses and such expenses shall not exceed $2,500 without prior authorization
of the Company; provided that the foregoing limitation and consent shall not
apply to legal fees.


5.           Indemnification. The Company agrees to indemnify Maxim in
accordance with the indemnification and other provisions attached to this
Agreement as Exhibit A {the "Indemnification Provisions"), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 
6.           Future Rights. As additional consideration for its services
hereunder and as an inducement to cause Maxim to enter into this Agreement, if
at any time during the term of this Agreement or within twelve (12) months from
the effective date of the termination of this Agreement, the Company proposes to
effect a public offering of its securities on a US exchange, private placement
of securities or other financing, the Company shall offer to retain Maxim as
lead book running manager of such offering, or as its exclusive agent in
connection with such financing or other matter, upon such terms as the parties
may mutually agree, such terms to be set forth in a separate engagement letter
or other agreement between the parties. Such offer shall be made in writing in
order to be effective. The Company shall not offer to retain any other
investment banking firm in connection with any such offering or financing, on
terms more favorable than those discussed with Maxim without offering to retain
Maxim on such more favorable terms. Maxim shall notify the Company within 10
days of its receipt of the written offer contemplated above as to whether or not
it agrees to accept such retention. If Maxim should decline such retention, the
Company shall have no further obligations to Maxim, except as specifically
provided for herein. This Section shall supersede and replace Paragraph 4.e. of
that certain Finder's Fee and Indemnity Agreement, dated. August 26, 2014
between the Company and Maxim .


7.           Other Activities. The Company acknowledges that Maxim has been, and
may in the future be, engaged to provide services as an underwriter, placement
agent, finder, advisor and investment banker to other companies in the industry
in which the Company is involved. Subject to the confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager, officer, employee, agent or representative of Maxim,
to be a member, manager, partner, officer, director, employee, agent or
representative of, investor in, or to engage in, any other business, whether or
not of a similar nature to the Company's business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association. Maxim may, but shall not be required to, present
opportunities to the Company.


8.           Term and Termination; Survival of Provisions. Either Maxim or the
Company may terminate this Agreement at any time upon 30 days' prior written
notice to the other party after the six. (6) month anniversary of this
Agreement. In the event of such termination, the Company shall pay and deliver
to Maxim: (i) all compensation earned through the date of such termination
(''Termination Date") pursuant to any provision of Section 3 hereof: and (ii)
all compensation which may be earned by Maxim after the Termination Date
pursuant to Section 3 hereof, and shall reimburse Maxim for all expenses
incurred by Maxim in connection with its services hereunder pursuant to Section
4 hereof. All such fees
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
and reimbursements due to Maxim pursuant to the immediately preceding sentence
shall be paid to Maxim on or before the Termination Date (in the event such fees
and reimbursements are earned or owed as of the Termination Date).
Notwithstanding anything expressed or implied herein to the contrary: (i) any
other agreement entered into between Maxim and the Company may only be
terminated in accordance with the terms thereof, notwithstanding an actual or
purported termination of this Agreement, and (ii) the terms and provisions of
Sections 3, 4, 5 (including, but not limited to, the Indemnification Provisions
attached to this Agreement and incorporated herein by reference), 6, 8, 9, 10,
11, 15 and 17 shall survive the termination of this Agreement.
 
9.    Notices. All notices will be in writing and will be effective when
delivered in person or sent via facsimile and confirmed by letter, to the party
to whom it is addressed at the following addresses or such other address as such
party may advise the other in writing:
 
To the Company :
Mr. Ronald A. Woessner
Chief Executive Officer
COPsync, Inc.
P.O. Box 802108
Dallas, TX 75380-2108
Telephone: (972) 865-6192
Fax : (972) 201-9646
 
16415 Addison Road
Suite 300
Addison , Texas 75001

 
To Maxim
James Siegel, Esq.
Maxim Group LLC
405 Lexington Avenue
NewYork,NY 10174
Attention: James Siegel
Telephone:  (212) 895-3508
Facsimile:   (212) 895-3888

 
 
Mr. Clifford A. Teller
Maxim Group LLC
405 Lexington Avenue
NewYork.,NY 10174
Attention: Clifford A. Teller

 
10.   Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
enforced, governed by and construed in accordance with the laws of New York
without regard to principles of conflict of laws. Any controversy between the
parties to this Agreement, or arising .under this Agreement, shall be resolved
by arbitration before the Financial Industry Regulatory Authority ("F1NRA'') in
New York City. The following arbitration agreement should be read in conjunction
with these disclosures:
 
(a)
ARBITRATION IS FINAL AND BINDING ON THE PARTIES;
(b)
THE PARTIES  ARE WAIVING  THE1R  RIGHT TO SEEK REMEDIES IN  COURT, INCLUDING THE
RIGHT TO JURY TRIAL;

 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
 
(c)
PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDING;
(d)
THE ARBITRATORS' AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDING OR LEGAL
REASONING AND ANY PARTY'S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED; AND 

 
ARBITRATION AGREEMENT ANY AND ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE
.UNDERSIGNED AND YOU OR YOUR AGENTS, REPRESENTATIVES, EMPLOYEES, DIRECTORS,
OFFICERS OR CONTROL PERSONS , ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH
RESPECT TO (a) ANY PROVISIONS OF OR THE VALIDITY OF THIS AGREEMENT OR ANY
RELATED AGREEMENTS, (b) THE RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
CONTROVERSY ARISING OUT OF YOUR BUSINESS SHALL BE CONDUCTED PURSUANT TO THE CODE
OF ARBITRATION PROCEDURE OF FINRA. ARBITRATION MUST BE COMMENCED BY SERVICE OF A
WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN NOTICE OF INTENTION TO ARBITRATE. IF
YOU ARE A PARTY TO SUCH ARBITRATION, TO THE EXTENT PERMITTED BY THE RULES OF THE
APPLICABLE ARBITRATION TRIBUNAL, THE ARBITRATION SHALL BE CONDUCTED IN NEW YORK,
NEW YORK. THE DECISION AND AWARD OF THE ARBITRATORS(S) SHALL BE CONCLUSIVE AND
BINDING UPON ALL PARTIES, AND ANY JUDGMENT UPON ANY AWARD RENDERED MAY BE
ENTERED IN A COURT HAVING JURISDICTION THEREOF, AND NEITHER PARTY SHALL OPPOSE
SUCH ENTRY.


11.           Amendments.This Agreement may not be modified or amended except in
a writing duly executed by the parties hereto.
 
12.           Headings.  The section headings in this Agreement have been
inserted as a matter of reference and are not part of this Agreement.



13.           Successors and Assigns. The benefits of this Agreement shall inure
to the parties hereto, their respective successors and assigns and to the
indemnified pat1ies hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns . Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party .


14.           No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that Maxim is not being engaged as, and shall not be
deemed to be, an agent or fiduciary of the Company's stockholders or creditors
or any other person by virtue of this Agreement or the retention of Maxim
hereunder, all of which are hereby expressly waived.


15.           Waiver.  Any waiver or any breach of any of the terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or of any other term or condition, nor shall any
failure to insist upon strict performance or to enforce any provision hereof on
any one occasion operate as a waiver of such provision or of any other provision
hereof or a waiver of the right to insist upon strict performance or to enforce
such provision or any other provision on any subsequent occasion. Any waiver
must be in writing.
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
16.           Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures shall be deemed to be original
signatures for all purposes.


17.    Disclaimers. Maxim and the Company further agree that neither Maxim nor
any of its affiliates or any of its/their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act. of 1934), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any. losses, fees,
damages, liabilities , costs, expenses or equitable relief arising out of or
relating to this Agreement or the Advisory Services rendered herein, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Maxim and that are finally and fully
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Maxim.
 
 
 
 
 
(Signature Page to Follow)
 
 
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter, together
with a check or wire for. $5,000 representing the initial monthly payment, and
in addition, the 2,375,000 shares of the Company's .Common Stock in connection
with the Agreement.
 
 

  Very truly yours,       MAXIM GROUP LLC  
 
 
[sigblock.jpg]
 

 
Agreed to and accepted this 6th day of October, 2014
 
[sigblock2.jpg]
 
Name : Ronald A. Woessner
Title: Chief Executive Officer
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
Exhibit A


INDEMNIFICATION PROVISIONS
 
 
Capitalized tenns used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.



The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, . judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation
, the reasonable costs, expenses and disbursements,  as and when  incurred, of
investigating, preparing,  pursing or defending any such  action, suit,
proceeding  or investigation  (whether or not in connection with litigation in
which any Indemnified Party is a party)) (collectively, "Losses''), caused by,
·relating to, based upon , arising out of, or in connection with, Maxim's acting
for the Company, including, without limitation , any act or omission by Maxim in
connection with its acceptance of or the performance or non-performance of its
obligations under the Agreement between the Company and Maxim to which these
indemnification provisions are attached and form a part (the "Agreement") , any
breach by the Company of any representation, warranty, covenant or agreement
contained in the Agreement; or the enforcement by Maxim of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily from the gross
negligence, bad faith or willful misconduct of the Indemnified Party seeking
indemnification ion hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company, except to the extent that any such liability is found in a formal
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily from such Indemnified Party 's gross negligence, bad
faith or willful misconduct.



These Indemnification  Provisions  shall extend to the following persons
(collectively, the "Indemnified Parties"):  Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.



If any action, suit, proceeding or investigation is commenced , as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided , however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder, except to the extent that the Company shall have been
prejudiced by such failure . An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the reasonable fees, expenses and
disbursements of such counsel shall be borne by the Indemnified Party unless:
(i) the Company has failed promptly to assume the defense and employ counsel or
(ii) the named parties to any such action, suit, proceeding or investigation
include such Indemnified Party and the Company, and such Indemnified Party shall
have been advised in the reasonable opinion of counsel that there is an actual
conflict of interest that prevents the counsel selected by the Company from
representing both the Company (or another client of such counsel) and any such
Indemnified Party; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any action,
suit, proceeding or investigation, in addition to any local counsel. The
Indemnified Parties agree that they will permit the Company to assume the
defense and control the settlement of such action, suit, proceeding or
investigation, if they can reach an acceptable agreement as
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
COPsync, Inc.
October 2014
 
to the procedure and process. The Company shall be liable for any settlement of
any claim against any Indemnified Party made with the Company's prior written
consent. The Company shall not, without the prior written consent of Maxim,
settle or compromise any claim, or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent (i) includes, as
an unconditional term thereof, the giving by the claimant to all of the
Indemnified Parties of an unconditional release from all liability in respect of
such claim, and (ii) does not contain any factual or legal admission by or with
respect to an Indemnified Party or an adverse statement with respect to the
character, professionalism, expertise or reputation of any Indemnified Party or
any action or inaction of any Indemnified Party.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found  in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable  considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of compensation actually received by
Maxim in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of compensation received by Maxim pursuant to the Agreement.


Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.
 
 
 
 
 
 
 
 
 
 
 

  Members FINRA & SIPC
405 Lexington Ave.• New York, NY 10174 • tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 •www.maximgrp.com
New York, NY • Woodbury, NY • Boca Raton, FL • San Francisco, CA • Red Bank, NJ
 [initials.jpg]

 
 
 

--------------------------------------------------------------------------------

 